Dismissed and Opinion Filed May 24, 2021




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-01086-CV

                   IN THE INTEREST OF J.B.N., A CHILD

               On Appeal from the 380th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 380-51998-2011

                        MEMORANDUM OPINION
                Before Justices Osborne, Pedersen, III, and Nowell
                            Opinion by Justice Nowell
      Before the Court is appellant’s motion to dismiss the appeal.        Because

appellant no longer wishes to pursue the appeal, we grant the motion and dismiss the

appeal. See TEX. R. APP. P. 42.1(a)(1).




                                          /Erin A. Nowell//
201086f.p05                               ERIN A. NOWELL
                                          JUSTICE
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

IN THE INTEREST OF J.B.N., A                On Appeal from the 380th Judicial
CHILD                                       District Court, Collin County, Texas
                                            Trial Court Cause No. 380-51998-
No. 05-20-01086-CV                          2011.
                                            Opinion delivered by Justice Nowell.
                                            Justices Osborne and Pedersen, III
                                            participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

       It is ORDERED that appellee Mary Katherine Nelson recover her costs of
this appeal from appellant Eric Nelson.


Judgment entered this 24th day of May, 2021.




                                      –2–